DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiung et al. (US Pub. No. 2003/0083756 A1).
Referring to claim 21, Hsiung et al. disclose a monitoring system for data collection (Figure 1), the system comprising:
e.g., field mounted devices 105 – Figure 1) including a plurality of sensors (e.g., “Field mounted devices 105 can include sensors, transmitters, actuators, multifunctional devices, or Remote Terminal Units (RTU's), among others” – para. [0030]) each outputting a respective detection signal (e.g., “Field mounted devices 105 can be similar or can also be different, depending upon the application. One example of a field mounted device is a sensing element for acquiring olfactory information from fluid substances, e.g., liquid, vapor, liquid/vapor.” – para. [0033]; Table 2);
a data storage structured to store a collector route template for the plurality of sensors (e.g., array of sensors 351A, 351B, 351C,… - Figure 3B; para. [0079]-[0087]), wherein the collector route template comprises a sensor collection routines for defining how the plurality of sensors are coupled to a plurality of input channels (e.g., input channels such as “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other.” – para. [0079]) - (e.g., “FIG. 1A is a simplified block diagram showing a process monitoring and control system in accordance with one embodiment of the present invention. FIG. 1A shows various layers where information is gathered, distributed, and/or processed.” – para. [0037]-[0038]/“In certain embodiments of systems in accordance with the present invention, algorithms and models, and the results of application of algorithms and models to process data, may all be resident or accessible through a common application server. In this manner, the user may remotely access data and/or model results of interest, carefully controlling the bandwidth of information transmitted communicated according to available communication hardware.” – para. [0044]; Table 2); and
a data acquisition and analysis circuit structured to receive detection signals via the plurality of input channels (para. [0030], [0038]; Figures 1 & 1A), wherein each of the detection signals has a corresponding detection value, and to evaluate the plurality of detection values with respect to a rule (e.g., model – para. [0033]-[0035], [0041]-[0043], [0046]-[0048]; Figures 1 & 1A; Table 2); 
wherein the data collector is configured to modify the sensor collection routine based on the evaluation of the plurality of detection values with respect to the rule (para. [0071]-[0087]; Figures 1 & 3; Table 2).

As to claim 22, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein the system is deployed in part locally on the data collector and in part on an information Figure 1; para. [0029]-[0030]; Table 2). 
Referring to claim 23, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein each of the plurality of sensors is located in an industrial environment and senses a corresponding parameter (Figure 1; para. [0029]-[0030], [0079]-[0087]; Table 2).
As to claim 24, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein the rule is based on an operational state of a machine with respect to which the plurality of sensors provides information (e.g., model – para. [0033]-[0035], [0041]-[0043], [0046]-[0048]; Figures 1 & 1A; Table 2). 
Referring to claim 25, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein the rule is based on an anticipated state of a machine with respect to which the plurality of sensors provides information (e.g., model – para. [0033]-[0035], [0041]-[0043], [0046]-[0048]; Figures 1 & 1A; Table 2). 
As to claim 26, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein the rule is based on a detected fault condition of a machine with respect to which the plurality of sensors provides information (para. [0075]-[0076], [0102]-[0109]; Table 2). 
Referring to claim 27, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein the evaluation of the plurality of detected values is based on an operational mode and operational mode routing collection schemes (e.g., “Examples of possible descriptors include "normal process operation", "process start-up, "process shut-down", "over heat condition", etc.” – para. [0105]) - (para. [0075]-[0076], [0102]-[0109]; Table 2). 
As to claim 28, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein the operational mode is at least one of a normal operational mode, a peak operational mode, an idle operational mode, a maintenance operational mode, and a power savings operational mode (e.g., “Examples of possible descriptors include "normal process operation", "process start-up, "process shut-down", "over heat condition", etc.” – para. [0105]) - (para. [0075]-[0076], [0102]-[0109]; Table 2). 
Figure 1), wherein the data collector modifies the sensor collection routine because the data analysis circuit determines a change in operational modes (e.g., “Examples of possible descriptors include "normal process operation", "process start-up, "process shut-down", "over heat condition", etc.” – para. [0105]) - (para. [0075]-[0076], [0102]-[0109]; Table 2). 
As to claim 30, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein the change in operational modes comprises a change to at least one of an accelerated maintenance mode, a failure mode, an analysis mode, a power-savings mode, and a high-performance mode (e.g., “Examples of possible descriptors include "normal process operation", "process start-up, "process shut-down", "over heat condition", etc.” – para. [0105]) - (para. [0075]-[0076], [0102]-[0109]; Table 2).
Referring to claim 31, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein the data collector modifies the sensor collection routine based on a sensed change in a mode of operation (e.g., “Examples of possible descriptors include "normal process operation", "process start-up, "process shut-down", "over heat condition", etc.” – para. [0105]) - (para. [0075]-[0076], [0102]-[0109]; Table 2). 
As to claim 32, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein the sensed change is at least one of a failure condition, a performance condition, a power condition, a temperature condition, and a vibration condition (e.g., “Examples of possible descriptors include "normal process operation", "process start-up, "process shut-down", "over heat condition", etc.” – para. [0105]) - (para. [0075]-[0076], [0102]-[0109]; Table 2). 
Referring to claim 33, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein the evaluation of the plurality of detection values with respect to the rule is based on a collection routine with respect to a collection parameter (para. [0071]-[0087]; Figures 1 & 3; Table 2).
As to claim 34, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein the collection parameter is at least one of a network availability, a sensor availability, and a time-based collection routine (para. [0067], [0071]-[0087]; Figures 1 & 3).
Figure 1), wherein the collection routine collects sensor data on a schedule (para. [0366]-[0367], [0381]-[0382], [0432]; Tables 2 & 2A).
As to claim 36, Hsiung et al. disclose a monitoring system for data collection (Figure 1), wherein the collection routine analysis evaluates sensor data over time (para. [0366]-[0367], [0381]-[0382], [0432]; Tables 2 & 2A).
Referring to claim 37, Hsiung et al. disclose a monitoring system for data collection in an industrial environment (Figure 1), the system comprising:
a data collector (e.g., field mounted devices 105 – Figure 1) communicatively to a plurality of input channels (e.g., input channels such as “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other.” – para. [0079]; Figure 3B) and to a network infrastructure (Figure 1; para. [0029]-[0030]), wherein the data collector collects data from the plurality of input channels based on a selected sensor collection routine (e.g., “FIG. 1A is a simplified block diagram showing a process monitoring and control system in accordance with one embodiment of the present invention. FIG. 1A shows various layers where information is gathered, distributed, and/or processed.” – para. [0037]-[0038]/“In certain embodiments of systems in accordance with the present invention, algorithms and models, and the results of application of algorithms and models to process data, may all be resident or accessible through a common application server. In this manner, the user may remotely access data and/or model results of interest, carefully controlling the bandwidth of information transmitted communicated according to available communication hardware.” – para. [0044]; Table 2), and wherein the data collector includes a plurality of sensors (e.g., “Field mounted devices 105 can include sensors, transmitters, actuators, multifunctional devices, or Remote Terminal Units (RTU's), among others” – para. [0030]) each outputting a respective detection signal (e.g., “Field mounted devices 105 can be similar or can also be different, depending upon the application. One example of a field mounted device is a sensing element for acquiring olfactory information from fluid substances, e.g., liquid, vapor, liquid/vapor.” – para. [0033]; Table 2);
a data storage structured to store a collector route template for the plurality of sensors and collected data that correspond to the plurality of input channels (e.g., array of sensors 351A, 351B, 351C,… - Figure 3B; para. [0079]-[0087]), wherein the collector route template comprises a sensor collection routines for defining how the plurality of sensors are coupled to a plurality of input e.g., input channels such as “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other.” – para. [0079]) - (e.g., “FIG. 1A is a simplified block diagram showing a process monitoring and control system in accordance with one embodiment of the present invention. FIG. 1A shows various layers where information is gathered, distributed, and/or processed.” – para. [0037]-[0038]/“In certain embodiments of systems in accordance with the present invention, algorithms and models, and the results of application of algorithms and models to process data, may all be resident or accessible through a common application server. In this manner, the user may remotely access data and/or model results of interest, carefully controlling the bandwidth of information transmitted communicated according to available communication hardware.” – para. [0044]; Table 2), and wherein each sensor collection routine comprises a different routine configuration (para. [0079]-[0087]); and
a data acquisition and analysis circuit structured to receive detection signals via the plurality of input channels from the collection data (para. [0030], [0038]; Figures 1 & 1A), wherein each of the detection signals has a corresponding detection value, and to interpret and evaluate the plurality of detection values with respect to a rule (e.g., model – para. [0033]-[0035], [0041]-[0043], [0046]-[0048]; Figures 1 & 1A; Table 2), wherein each of the plurality of detection values corresponds to at least one of the plurality of input channels (e.g., input channels such as “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other.” – para. [0079]) - (e.g., “FIG. 1A is a simplified block diagram showing a process monitoring and control system in accordance with one embodiment of the present invention. FIG. 1A shows various layers where information is gathered, distributed, and/or processed.” – para. [0037]-[0038]/“In certain embodiments of systems in accordance with the present invention, algorithms and models, and the results of application of algorithms and models to process data, may all be resident or accessible through a common application server. In this manner, the user may remotely access data and/or model results of interest, carefully controlling the bandwidth of information transmitted communicated according to available communication hardware.” – para. [0044]; Table 2); and
wherein the data acquisition and analysis circuit is structured to analyze the collected data and determine an aggregate rate of data (e.g., cumulative sum (CUSUM)) being collected from the plurality of input channels (Tables 5-6, para. [0479]-[0480]), and if the aggregate rate exceeds a throughput parameter of the network infrastructure, then the data acquisition and analysis circuit selects an alternate sensor collection routine to reduce an amount of data collected (para. [0182], [0207]-[0222], [0234]); and
para. [0071]-[0087]; Figures 1 & 3; Table 2).
As to claim 38, Hsiung et al. disclose a monitoring system for data collection in an industrial environment (Figure 1), wherein the selected alternate sensor collection routine comprises an alternate routing configuration to reduce the amount of data being collected (para. [0182], [0207]-[0222], [0234]). 
Referring to claim 39, Hsiung et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), the method comprising:
a data collector (e.g., field mounted devices 105 – Figure 1) collecting data from a plurality of input channels (e.g., input channels such as “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other.” – para. [0079]; Figure 3B) based on a selected sensor collection routine (e.g., “FIG. 1A is a simplified block diagram showing a process monitoring and control system in accordance with one embodiment of the present invention. FIG. 1A shows various layers where information is gathered, distributed, and/or processed.” – para. [0037]-[0038]/“In certain embodiments of systems in accordance with the present invention, algorithms and models, and the results of application of algorithms and models to process data, may all be resident or accessible through a common application server. In this manner, the user may remotely access data and/or model results of interest, carefully controlling the bandwidth of information transmitted communicated according to available communication hardware.” – para. [0044]; Table 2), wherein the data collector includes a plurality of sensors (e.g., “Field mounted devices 105 can include sensors, transmitters, actuators, multifunctional devices, or Remote Terminal Units (RTU's), among others” – para. [0030]) each outputting a respective detection signal (e.g., “Field mounted devices 105 can be similar or can also be different, depending upon the application. One example of a field mounted device is a sensing element for acquiring olfactory information from fluid substances, e.g., liquid, vapor, liquid/vapor.” – para. [0033]; Table 2);
a data storage storing a collector route template for the plurality of sensors and collected data that correspond to the plurality of input channels (e.g., array of sensors 351A, 351B, 351C,… - Figure 3B; para. [0079]-[0087]), wherein the collector route template comprises a sensor collection routines for defining how the plurality of sensors are coupled to a plurality of input channels (e.g., input channels such as “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other.” – para. [0079]) - (e.g., “FIG. 1A is a simplified block diagram showing a process monitoring and control system in accordance with one embodiment of the present invention. FIG. 1A shows various layers where information is gathered, distributed, and/or processed.” – para. [0037]-[0038]/“In certain embodiments of systems in accordance with the present invention, algorithms and models, and the results of application of algorithms and models to process data, may all be resident or accessible through a common application server. In this manner, the user may remotely access data and/or model results of interest, carefully controlling the bandwidth of information transmitted communicated according to available communication hardware.” – para. [0044]; Table 2), and wherein each sensor collection routine comprises a different routine configuration (para. [0079]-[0087]); 
a data acquisition and analysis circuit receiving detection signals via the plurality of input channels from the collection data (para. [0030], [0038]; Figures 1 & 1A), wherein each of the detection signals has a corresponding detection value;
the data acquisition and analysis circuit interpreting and evaluating the plurality of detection values with respect to a rule (e.g., model – para. [0033]-[0035], [0041]-[0043], [0046]-[0048]; Figures 1 & 1A; Table 2), wherein each of the plurality of detection values corresponds to at least one of the plurality of input channels (e.g., input channels such as “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other.” – para. [0079]) - (e.g., “FIG. 1A is a simplified block diagram showing a process monitoring and control system in accordance with one embodiment of the present invention. FIG. 1A shows various layers where information is gathered, distributed, and/or processed.” – para. [0037]-[0038]/“In certain embodiments of systems in accordance with the present invention, algorithms and models, and the results of application of algorithms and models to process data, may all be resident or accessible through a common application server. In this manner, the user may remotely access data and/or model results of interest, carefully controlling the bandwidth of information transmitted communicated according to available communication hardware.” – para. [0044]; Table 2); 
wherein the data acquisition and analysis circuit is configured to analyze the collected data and determine an aggregate rate of data (e.g., cumulative sum (CUSUM)) being collected from the plurality of input channels (Tables 5-6, para. [0479]-[0480]), and if the aggregate rate exceeds a throughput parameter of the network infrastructure, then the data acquisition and analysis circuit para. [0182], [0207]-[0222], [0234]); and
wherein the data collector is configured to modify the sensor collection routine based on the evaluation of the plurality of detection values with respect to the rule (para. [0071]-[0087]; Figures 1 & 3; Table 2). 
As to claim 40, Hsiung et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), wherein to reduce the amount of data being collected, the selected sensor collection routine is switched to a second collection routine or a channel of the data collector is deactivated (para. [0182], [0207]-[0222], [0234]).
Response to Arguments
4.	Note: Applicant canceled claims 1-20 and added new claims 21-40 such that Applicant’s arguments with respect to claim(s) 21-40 are moot based on the applied prior art above.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/TOAN M LE/Primary Examiner, Art Unit 2864